ORDER
PER CURIAM.
In this jury-tried case, Fernando Rendell (Defendant) appeals from a judgment upon his conviction for Possession of Burglar’s Tools, § 569.180, RSMo 1994. Defendant alleges the trial court erred in denying his motion for acquittal, in submitting the case to the jury, and in entering judgment because the evidence was insufficient to support the jury’s conclusion. We affirm. An extended opinion would be of no precedential value. The trial court’s judgment is affirmed in accordance with Rule 30.25(b).